MEMORANDUM ***
1. Because the defendant did not object to the special condition of supervised release before the district court, we review for plain error. See United States v. Bahe, 201 F.3d 1124, 1127 (9th Cir.2000). The district court did not plainly err in imposing as a condition of supervised release the requirement that defendant “participate in a mental health evaluation upon request of the probation officer” and participate in any recommended treatment. The Presentence Report reflected that defendant exhibited agitation and had engaged in “outbursts of anger toward staff, the Courts, and the United States Government.” These circumstances supported imposition of the special condition. See United States v. Lopez, 258 F.3d 1053, 1057 (9th Cir.2001); see also U.S.S.G. § 5D1.3(d)(5) (2002).
2. The district court did not improperly delegate judicial authority to the probation officer. Rather, the district court permissibly delegated the administrative detail of arranging for the evaluation. See United States v. Rearden, 349 F.3d 608, 619 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.